Citation Nr: 1421057	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to service-connected coronary artery disease associated with hypertension.

2.  Entitlement to service connection for a back disability secondary to service-connected status-post left ankle/fibula fracture with residuals.

3.  Entitlement to a disability rating greater than 20 percent for service-connected status post right shoulder acromioclavicular separation with residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  The psychiatric and back claims have been recharacterized to reflect the theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In March 2007, the RO denied service connection for a back disability and increased the disability rating for the Veteran's service-connected right shoulder disability to 20 percent, effective May 22, 2006.  The Veteran filed a notice of disagreement in June 2007.  The RO issued a Statement of the Case in March 2009.  An informal conference in lieu of an RO hearing was held in April 2009.  The RO issued a Supplemental Statement of the Case in July 2009, noting that the Veteran had "presented evidence and testimony at the personal hearing."  Accordingly, while the record does not appear to indicate that a timely Appeal To Board Of Veterans' Appeals (VA Form 9) was filed with respect to the back and right shoulder issues, based on the actions of the RO and communications from the Veteran, the Board will construe statements made at the informal conference in lieu of a substantive appeal with respect to the March 2007 decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, these claims are listed on the title page of this Remand.
Also in March 2007, the RO increased the disability rating for the Veteran's service-connected left ankle disability to 20 percent, effective May 22, 2006.  The Veteran filed a timely notice of disagreement and perfected the appeal, but later (in a statement received in November 2010) withdrew this issue from appellate review.  

In July 2008, the RO denied claims of service connection for PTSD and fiberglass in the arms.  In February 2012, the Board recharacterized the PTSD claim and remanded it for additional development.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).  

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In March 2012, the agency of original jurisdiction granted service connection for actinic keratosis (claimed as fiberglass in the arms).  Therefore, because this represents a complete grant of the benefit sought on appeal, and the Veteran has not filed a notice of disagreement regarding his assigned effective date or disability rating, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 
 
The issue of entitlement to service connection for an acquired psychiatric disability and entitlement to an increased evaluation for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran has a long history of back problems; VA treatment records contain diagnoses of degenerative disc disease, facet arthropathy, and lumbar stenosis.  

2.  The Veteran is service-connected for a left ankle disability.  

3.  In March 2008, a VA podiatrist found that years of walking on the painful left ankle had altered the Veteran's gait such that he had a low back disability.
  
3.  The Veteran's current back disability is secondary to his service-connected left ankle disability.  


CONCLUSION OF LAW

The Veteran's back disability is proximately due to or the result of his service-connected left ankle disability.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


ORDER

Service connection for a back disability secondary to the service-connected left ankle disability is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Psychiatric Disability

The Veteran attributes his current mental health problems to physical abuse and discipline that occurred during service, to include being kicked in the chest by a higher ranking military officer.  He claims that he was afraid for his life during service.  See July 23, 2009 VA treatment record.

The Veteran submitted to a VA mental disorders examination in March 2012, which included a discussion of alleged in-service stressors and the Veteran's post-service symptomatology.  The examiner reviewed the claims file and gave an Axis I diagnosis of major depression, chronic, and anxiety not otherwise specified, but found no evidence of a service connected mental disorder.  

The Veteran's representative contends that the Veteran had a pre-existing psychiatric disability that was aggravated during service.  See Appellant's Post-Remand Brief at 3.  The July 1969 entrance examination contains a normal psychiatric evaluation.  No psychological problems were noted on the accompanying medical history report.  Thus, the Veteran is presumed sound and the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that any currently diagnosed psychiatric disability both preexisted and was not aggravated by service.  See Wagner, 370 F.3d at 1089.  Service treatment records do not indicate that a psychiatric disability pre-existed service.  The July 1972 separation examination report contains a normal psychiatric evaluation.  To the extent that the March 2012 VA examiner has concluded that the Veteran's current psychiatric disabilities existed prior to service, that conclusion is rejected.  The Board finds, as fact, that a psychiatric disability did NOT exist prior to service.  Consequently, the question is one of service connection, not aggravation.
 
The Veteran had coronary bypass surgery in 2002 and 2004.  He claims that when he awoke after surgery he could not breathe and was in a great deal of pain.  This allegedly triggered memories of being kicked in the chest during service and increased his psychological symptoms.  The Veteran is service-connected for coronary artery disease (100% from December 19, 2008).  The March 2012 VA examiner did not consider the theory of secondary service connection.  Thus, on remand another medical examination and nexus opinion is warranted.
   
The provisions of 38 C.F.R. § 3.304(f)(3) are applicable in that some of the in-service stressors reportedly caused the Veteran to fear for his life.  The Board also notes that previous notice letters did not provide sufficient notice with respect to PTSD claims based on personal assault.  On remand, the Veteran should be advised of the alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(3), (5).

Right Shoulder

The Board notes that the last VA examination was performed in 2010, and the most recent treatment records are dated in 2010.  Thus, on remand a new VA examination should be provided to assess the current severity of the service-connected right shoulder disability.  See 38 C.F.R. § 3.159(c).

In addition, any additional VA treatment records for the Veteran's asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R.
§ 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall provide the Veteran and his representative with the notice required in 38 C.F.R. § 3.304(f)(3), (5) and an appropriate opportunity to respond.

2. The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

3. The agency of original jurisdiction shall schedule the Veteran for a VA psychiatric examination by an appropriate physician other than the examiner who conducted the March 2012 examination.  The purpose of the examination is to determine whether the Veteran has PTSD as defined by the criteria in DSM-IV, or any other psychiatric disorder aside from PTSD, as a result of his military service, to include the claimed physical assault.

The claims file, including all newly obtained evidence and a copy of this remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be performed.  All pertinent psychiatric pathology should be noted in the examination report.

The examiner should provide the following opinions:

(a)  If the Veteran has PTSD, as defined by the criteria in DSM-IV, is at least as likely as not that this condition is etiologically linked to any in-service stressor, to include the claimed physical assault?  If the examiner does not diagnose PTSD, it should be explained why the Veteran does not meet the criteria for a diagnosis of PTSD.

The examiner should state whether any of the claimed in-service stressors are related to fear of hostile military or terrorist activity of the type contemplated by 38 C.F.R. § 3.304(f)(3).

(b)  If the Veteran has a psychiatric disorder other than PTSD, is it at least as likely as not that any such psychiatric disorder was incurred during his active service, was manifested to a compensable degree within one year from separation from service, or is otherwise etiologically related to his active service?

(c)  Is it at least as likely as not that the Veteran's current psychiatric disorder was caused (in whole or in part) by a service-connected disability?

(d)  Is it at least as likely as not that the Veteran's current psychiatric disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If a psychiatric disorder is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the precise nature and severity of his right shoulder disability.  The claims file, including all newly obtained evidence and a copy of this remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests and studies deemed necessary by the examiner, including X-rays and/or magnetic resonance imaging (MRI) studies, must be performed.  All pertinent pathology shall be noted in the examination report.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right shoulder disability, to specifically include a detailed description of any scarring, to be assessed in accordance with pertinent rating criteria for rating scars. 

The examiner shall specifically state whether there is malunion, nonunion, or dislocation of the clavicle or scapula, and should report whether there is any loose movement of the shoulder. 

The examiner shall note whether there is any evidence 
of impairment of the humerus (i.e., malunion of the humerus with moderate or marked deformity, recurrent dislocation of the scapulohumeral joint with guarding, fibrous union of the humerus, nonunion of the humerus (i.e., false flail joint), or loss of the head of the humerus (i.e., flail shoulder)). 

The examiner shall provide the ranges of motion of the Veteran's right shoulder in degrees; and indicate whether-upon repetitive motion of the right shoulder-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the shoulder is used repeatedly.  In doing so, the examiner shall specifically acknowledge and discuss the Veteran's contentions regarding flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also note whether there is any limitation of motion of the right arm, specifically reporting whether such motion stops: (1) at the shoulder level, (2) midway between the side and the shoulder level, or (3) 25 degrees from the side. 

Additionally, the examiner should note whether the Veteran has ankylosis of the scapulohumeral articulation (i.e., where the scapula and humerus move as one piece).  In this regard, the examiner must indicate whether the Veteran has: (1) favorable ankylosis with abduction limited to 60 degrees (i.e., he can reach his mouth and head); (2) intermediate ankylosis between favorable and unfavorable ankylosis; or (3) unfavorable ankylosis with abduction limited to 25 degrees from the side. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5. The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6. The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
Department of Veterans Affairs


